              Case 6:20-bk-04307-LVV       Doc 38      Filed 02/12/21     Page 1 of 12

                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

IN RE:                                         )
                                               )
Robert Trevor Gaye,                            )       Case # 6:20-bk-04307-LVV
                                               )       Chapter 7
                 Debtor.                       )

    CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE A SHORT SALE OF REAL
     PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
           INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m),
(II) SURCHARGE AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE,
                        AND (III ) OTHER RELIEF

         Lori Patton (the “Trustee”), duly appointed Chapter 7 Trustee for the above referenced

debtor (the “Debtor”) pursuant to Sections 105 and 363 of the Bankruptcy Code hereby files this

motion (“Motion”) for entry of an order for authority to sell certain real property free and clear of

all liens, encumbrances, and interests. In support thereof, the Trustee respectfully states as follows:

                                          JURISDICTION

         1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (M),

(N), and (O).

         2.      Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.

         3.      The basis for the relief requested are 11 U.S.C. §§ 363(b), (f), and (m), Federal

Rules of Bankruptcy Procedure 2002 and 6004.

                                          BACKGROUND

         4.      On July 31, 2020 the Debtor commenced this case by filing a voluntary petition for

relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).

         5.      Lori Patton is the duly appointed and qualified Chapter 7 Trustee.

         6.      The Trustee held and concluded the 341 meeting of creditors on September 14,

                 2020.
            Case 6:20-bk-04307-LVV         Doc 38      Filed 02/12/21     Page 2 of 12

       7.      The Debtor scheduled a 100% ownership interest in the real property located at

8809 SOUTHERN BREEZE DR ORLANDO, FL 32836 (the “Property”) and legally described as

follows:

Lot 40, of ESTATES AT PHILLIPS LANDING DR. PHILLIPS, FLORIDA, according to the map or plat thereof, as
recorded in Plat Book 36, Pages 89 through 91, of the Public Records of Orange County, Florida


       8.      The Debtor scheduled the Property as having a value of $2,000.000.00 subject to a

mortgage in favor of Select Portfolio Servicing (SPS) (the “Secured Creditor(s)”) in the amount

owed on the Petition Date of approximately $1,285,538.00. The Debtor listed a junior lien on

Schedule D in favor of Regions Bank of approximately $393,875.00.


       9.      The Trustee, after reviewing certain materials, including (without limitation) the

sales analysis report and opinion of value for the Property provided by BK Global (“BKRES”) and

Century 21 Carioti (the “Listing Agent”), has determined it to be in the best interest of the Debtor’s

estate and all creditors to negotiate to obtain Secured Creditor’s agreement and consent

(“Consent”) to:

               a. sell the Property to whichever third party Trustee determines to have made the

                   best qualified offer during a public sale approved by the Court;

               b. release the Senior Mortgage and otherwise waive all of its claims against the

                   estate with respect to the Property (including any deficiency claims resulting

                   from the proposed sale); and

               c. agree to a 11 U.S.C. § 506 surcharge to pay all of the expenses associated with

                   the proposed sale, including the payment of a 6% real estate brokerage

                   commission to BKRES and Listing Agent and reimbursement of their out-of-

                   pocket expenses, and provide a carve out for the benefit of allowed unsecured

                   creditors of the Debtor’s estate.

       10.     The Secured Creditor has represented and warranted that it possesses a valid,
                                                                                                    2
          Case 6:20-bk-04307-LVV           Doc 38     Filed 02/12/21     Page 3 of 12

perfected, enforceable and unavoidable first mortgage lien on the Property by virtue of a

promissory note and mortgage recorded in the Official County Records. (the “Secured Creditor

Indebtedness”).



                                      RELIEF REQUESTED

       11.     The Trustee requests the entry of an order pursuant to Section 363 of the

Bankruptcy Code approving the sale of the Property, using the services of BKRES and Listing

Agent, free and clear of all liens, claims, encumbrances, and interests. As a material inducement

to the Trustee’s decision to pursue the proposed sale, the Secured Creditor consents to the

Property’s sale and the creation of a carve-out fund (the “Carve-Out Fund”) that will provide for

the costs of this case to be paid and provide a recovery for other creditors. The Trustee requests

that any creditor (other than the Secured Creditor) asserting an interest or secured claim against

the Property be required to assert no later than 5 days prior to the hearing on the instant Motion,

and substantiate the basis for such asserted interest or secured claim, or the Court will authorize

the sale of the Property free and clear of any such asserted interest or security interest, with such

claims, at best, being treated as a general unsecured claim.

                                       BASIS FOR RELIEF

               A.      The Sale of the Property Should Be Approved

       12.     The Trustee seeks the Court’s authority to sell the Property free and clear of all

liens, claims, encumbrances, and interests, but otherwise “As-Is, Where-Is” and without

representations or warranties of any type, express or implied, being given by the Trustee and his

professionals, pursuant to the Sale procedures described below.

       13.     Pursuant to Section 363(b) of the Bankruptcy Code, a Trustee, after notice and

hearing, may use, sell, or lease property of the Debtor’s estate other than in the ordinary course of

business. The Court should approve the sale if the Trustee can demonstrate a sound business

                                                                                                   3
            Case 6:20-bk-04307-LVV         Doc 38     Filed 02/12/21      Page 4 of 12

justification for the sale and if the sale process is fair, open, and reasonable. See Official Comm.

Of Unsecured Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay Corp.),

973 F.2d 141, 143 (2d Cir. 1992); see also In re Sarah’s Tent, LLC, 396 B.R. 571, 573 (Bankr.

S.D. Fla. 2008). Further, Bankruptcy Rule 6004(f) contemplates sales outside of the ordinary

course of business.

       14.     The Trustee, through the services of BKRES and Listing Agent, have listed the

property and accepted an offer that has been approved by the Secured Creditor and will result in a

carve-out for the Bankruptcy Estate of $96,200.00. Attached as Exhibits “A” and “B” respectively

are the settlement statement and letter of consent/approval from the Secured Creditor.

       15.     Accordingly, the Trustee submits that the sale of the Property pursuant to the above

process is reasonable under Section 363(b) of the Bankruptcy Code.

       B.      The Sale of the Property Should Be Approved Free and Clear of All
                     Interests

       16.     Pursuant to Section 363(f) of the Bankruptcy Code, the Trustee may sell property

free and clear of any interest in such property in an entity other than the estate if (1) permitted

under applicable non-bankruptcy law; (2) the party asserting such interest consents; (3) the interest

is a lien and the purchase price at which the property is to be sold is greater than the aggregate

value of all liens on the property; (4) the interest is the subject of a bona fide dispute; or (5) the

party asserting the interest could be compelled, in a legal or equitable proceeding, to accept a

money satisfaction for such interest. See In re Smart World Techs., LLC, 423 F.3d 166, 169 n.3

(2d Cir. 2005) (“Section 363 permits sales of assets free and clear of claims and interests . . . It

thus allows purchasers . . . to acquire assets [from a debtor] without any accompanying

liabilities.”); see also In re MMH Auto. Group, LLC, 385 B.R. 347, 367 (Bankr. S.D. Fla. 2008).

       17.     The Trustee states that she shall satisfy Section 363(f)(2) of the Bankruptcy Code

because the Secured Creditor consents to a sale of the property under Section 363(f)(2) of the

Bankruptcy Code, free and clear of all liens, claims, encumbrances, and interests.
                                                                                                    4
               Case 6:20-bk-04307-LVV               Doc 38       Filed 02/12/21        Page 5 of 12

           18. The Trustee requests that any creditor (other than the Secured Creditor) asserting an

interest or secured claim against the Property, after proper notice is given, be required to timely

assert and substantiate the basis for such asserted interest or secured claim, by filing and serving

responsive papers no later than 5 days prior to the hearing on the instant Motion, or the Court will

authorize the sale of the Property free and clear of any such asserted interest or security interest,

with such claims, at best, being treated as a general unsecured claim.1 Failure to object after proper

notice and opportunity to object is deemed consent. See BAC Home Loans Servicing LP v. Grassi,

2011 WL 6096509 (1st Cir. BAP Nov. 21, 2011); Citicorp Homeowners Servs., Inc. v. Elliott, 94

B.R. 343 (E.D. Pa. 1988); In re Gabel, 61 B.R. 661 (Bankr. W.D. La. 1985); Futuresourse LLC v.

Reuters Ltd., 312 F.3d 281 (7th Cir.); In re Harbour E. Dev., Ltd., 2012WL1851015, at *12 (Bankr.

S.D. Fla., May 21, 2012).

           19.      Accordingly, under Section 363(f)(2) of the Bankruptcy Code, the Trustee seeks

authority to sell the Property free and clear of all liens, claims, encumbrances, and interests but

otherwise “As-Is, Where-Is” and without representations or warranties of any type given by the

Trustee or her professionals. Notwithstanding that the Trustee will seek authority to execute all

documents and instruments she deems reasonable, necessary and/or desirable to close the sale, the

only documents that the Trustee shall be required to deliver to close shall be (a) a Trustee’s Deed,

and (b) a copy of the Final Sale Order.

           20.      The Secured Creditor agrees to pay at closing (1) all outstanding real estate taxes,

including any prorated amounts due for the current tax year; (2) if applicable, the lesser of any

HOA fees accrued post-petition or the equivalent to twelve months’ assessments and (3) all closing

costs excluding professional fees but including State Documentary Stamps for the entire closing

price pursuant to Florida Statue Sections 201.01 and 201.02; (4) the carve out to the Trustee. Any

payments by the Secured Creditor as stated herein shall be subject to any and all limitations on the


1
    The Trustee reserves the right to dispute the alleged amount of any such claim both to validity and amount.
                                                                                                                  5
            Case 6:20-bk-04307-LVV          Doc 38    Filed 02/12/21      Page 6 of 12

Secured Creditor’s liability for any fees and costs under applicable law.

       C.      The Sale Will Be Undertaken by the Buyer in Good Faith

       21.     Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest

in property purchased from a debtor notwithstanding that the sale conducted under section 363(b)

was later reversed or modified on appeal.

       24.     The sale should be found to have been in good faith if the Trustee can demonstrate

the transaction occurred at arm’s-length and without fraud or collusion. See Kabro Assocs. of West

Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d 269, 276 (2d Cir. 1997)

(“Typically, the misconduct that would destroy a purchaser’s good faith status at a judicial sale

involves fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to

take grossly unfair advantage of other bidders.” (citation omitted)); see also In re Lorraine Brooke

Associates, Inc., No. 07-12641 2007 WL 2257608 (Bankr. S.D. Fla. Aug. 2, 2007) (holding that a

sale was entitled to the protections of Section 363(m) of the Bankruptcy Code when it was based

upon arm’s length bargaining and without collusion).

       22.     The Trustee asserts that the sale of the Property will utilize a competitive and

transparent marketplace that facilitates an arm’s-length sale without fraud or collusion.

Accordingly, the Trustee respectfully requests that the Court find that the purchaser(s) will be

entitled to the protections of Section 363(m) of the Bankruptcy Code.

       23.     The Trustee further states that:

               (a)     the Trustee has reviewed the tax implications of the proposed Sale and has

determined that the proposed sale will not result in a capital gains tax event to the estate or other

taxable event which would negate the benefit realized from the Carve Out;

               (b)     the Trustee has determined, based upon a review of the schedules and

information derived from the 341 meeting, that there will likely be a meaningful distribution to

creditors based upon the understanding that the final sale price and the total dollar amount of claims

                                                                                                    6
           Case 6:20-bk-04307-LVV           Doc 38     Filed 02/12/21     Page 7 of 12

to be filed in this case are both unknown and can only be estimated at this time; and

                 (c)    Given the information available at this time, the Trustee has made an

educated evaluation and determined that the proposed Sale is in the best interest of the estate and

its creditors.

        24.      The Trustee respectfully requests that this Court: (a) waive the 14 day stay pursuant

to Rule 6004(h), deem the sale order enforceable immediately upon entry, and authorize the

Trustee to close on the sale immediately upon entry of the Final Sale Order; (b) authorize the

Trustee to take all actions and execute all documents she deems reasonable, necessary and/or

desirable to effectuate the requested relief; (c) retain sole and exclusive personal subject matter

jurisdiction to implement, interpret and enforce the terms of the this Motion and the Final Sale

Order; and (d) adjudicate all claims, controversies and/or disputes arising from or related to the

proposed sale.

                                           CONCLUSION

        WHEREFORE, the Trustee respectfully requests that the Court enters an Order approving

the short sale of the Property pursuant to Sections 105 and 363 of the Bankruptcy Code and for

such other and further relief as this Court deems just and equitable under the circumstances of the

case.

        Under penalty of perjury, I have read the foregoing Motion and it is true and correct to the
best of my knowledge information and belief. I HEREBY CERTIFY that a true and correct copy
of the foregoing Motion has been furnished via first-class United States Mail, postage prepaid, or
via electronic file transfer this February 12, 2021 to: Robert Trevor Gaye, 7219 Regina Way,
Orlando, FL 32819; Frank M Wolff, 111 N Magnolia Ave, Ste 1400, Orlando, FL 32801; creditors
listed on the attached matrix; and the United States Trustee, 400 W. Washington St., Suite 1100,
Orlando, FL 32801.

                                                        /s/ Lori Patton
                                                        Lori Patton, Trustee
                                                        PO Box 520547
                                                        Longwood, FL 32752
                                                        Phone: (407) 937-0936



                                                                                                    7
                              Case 6:20-bk-04307-LVV      Doc 38          Filed 02/12/21   Page 8 of 12
Label Matrix for local noticing             Robert Trevor Gaye                               ARI hetra
113A-6                                      7219 Regina Way                                  4119 Binion Way
Case 6:20-bk-04307-LVV                      Orlando, FL 32819-5219                           Lebanon, OH 45036-9336
Middle District of Florida
Orlando
Fri Feb 12 10:52:24 EST 2021
CL45 MW Loan 1, LLC                         CL45 MW Loan 1, LLC                              EBITDA, LLC
3144 S. Winton Road                         Dept. 5670                                       700 Melrose Ave, K41
Rochester, NY 14623-2981                    PO Box 4110                                      Longwood, FL 32779
                                            Woburn, MA 01888-4110


Internal Revenue Service                    Jacobus Energy, Inc.                             Orlando Truck Parts
Centralized Insolvency Ops                  c/o Kevin P. Robinson, Esq.                      9633 Oak Crossing Rd
PO Box 7346                                 315 E Robinson St., Ste 600                      Orlando, FL 32837-8489
Philadelphia, PA 19101-7346                 Orlando, FL 32801-4341


Prater Radiator                             Stephen F Forman, Trustee                        Frank M Wolff +
1032 W Michigan St                          Stephen F Foreman Revocable Trus                 Latham, Luna, Eden & Beaudine, LLP
Orlando, FL 32805-5447                      2211 Lee Road, Suite 100                         Post Office Box 3353
                                            Winter Park, FL 32789-1849                       Orlando, FL 32802-3353


Lindsey A Savastano +                       Note: Entries with a ’+’ at the end of the       End of Label Matrix
Frenkel Lambert Weiss Weisman & Gordon      name have an email address on file in CMECF      Mailable recipients      13
One East Broward Boulevard, Suite 1111                                                       Bypassed recipients       0
Ft. Lauderdale, FL 33301-1894                                                                Total                    13
                                  Case 6:20-bk-04307-LVV                    Doc 38           Filed 02/12/21         Page 9 of 12
  Ocean Title LLC                                                                                                         ALTA Combined Se lement Statement
  1095 Broken Sound Pkwy NW
  Ste 100
  Boca Raton, FL 33487
  (866) 202‐8200
                                                                                   "A"
  File #:                     OT‐298                       Property               8809 Southern Breeze Drive Se lement Date    04/07/2021
  Prepared:                   02/11/2021                                          Orlando, FL 32836          Disbursement Date 04/07/2021
  Escrow Oﬃcer:               Joshua M. Liszt Esq.         Buyer                  Maurice McCall Vick, III
                                                                                  4660 New Broad Street
                                                                                  Orlando, FL 32814
                                                           Seller                 Lori Pa on, as Trustee for
                                                                                  the Bankruptcy Estate of
                                                                                  Robert Gaye
                                                                                  P.O. Box 520547
                                                                                  Longwood, FL 32725
                                                           Lender




                    Seller                                                                                                               Buyer
        Debit                    Credit                                                                                          Debit             Credit
                                              Primary Charges & Credits
                              $1,605,000.00 Sales Price of Property                                                           $1,605,000.00
                                              Deposit                                                                                              $15,500.00
                                              Loan Amount                                                                                      $1,284,000.00


                                              Prora ons/Adjustments
         $5,043.57                            County Taxes 01/01/2021 to 04/07/2021                                                                 $5,043.57
                                  $1,588.06 HOA Maintenance 04/07/2021 to 12/31/2021                                              $1,588.06
         $5,485.00                            Title Policy Adjustment                                                                               $5,485.00


                                              Payoﬀs/Payments
    $1,391,205.27                             Payoﬀ to SPS
        $38,000.00                            Payoﬀ to Regions Mortgage


                                              Government Recording and Transfer Charges
             $27.00                           Recording Fees                                                                        $200.00
                                              ‐‐‐Deed: $27.00
                                              ‐‐‐Mortgage: $200.00
        $11,235.00                            Documentary Stamp Tax (State Deed Taxes) to Oﬃcial Records Department
                                              Documentary Stamp Tax (State Security Instrument Taxes) to Oﬃcial                   $4,494.00
                                              Records Department
               $9.00                          E‐Recording Fee to Simpliﬁle                                                            $4.50
                                              Intangible Tax (State Security Instrument Taxes) to Oﬃcial Records                  $2,568.00
                                              Department
            $100.00                           MTS/QCD Recording Fee to Oﬃcial Records Department


                                              Commissions
        $64,200.00                            Lis ng Agent Commission to Century 21 Cario
        $32,100.00                            Selling Agent Commission to Premier Sotheby's Interna onal Realty


                                              Title Charges
                                              Title ‐ Lender's Title Policy to Fidelity Na onal Title Insurance Company           $6,498.75
            $350.00                           Title‐ Abstract/Commitment Fee to Fidelity Na onal Title Insurance
                                              Company
                                              Title‐ Courier/Mailing Fee to FedEx / Ocean Title LLC (reimb.)                         $58.00
                                              Title‐ CPL Fee to Ocean Title LLC                                                     $175.00
            $495.00                           Title‐ Document Prepara on Fee to Ocean Title LLC




Produced by Ocean Title LLC
Using Qualia                                                                       Page 1 of 2                                                               OT‐298
                                                                                                                                              Printed on 02/11/2021
                                 Case 6:20-bk-04307-LVV                    Doc 38           Filed 02/12/21          Page 10 of 12


                    Seller                                                                                                               Buyer
        Debit                   Credit                                                                                           Debit             Credit
            $350.00                           Title‐ Exam Fee to Ocean Title LLC
                                              Title‐ Mobile Notary Closer Fee (If App) to Sign X / Ocean Title LLC (reimb.)        $160.00
         $1,295.00                            Title‐ Se lement/Closing Fee to Ocean Title LLC                                    $1,295.00
                                              Title‐ Wire Fee (4 IN/ 2 OUT) to TD Bank / Ocean Title LLC (reimb.)                   $60.00
         $1,102.50                            Title ‐ Owner's Title Policy to Fidelity Na onal Title Insurance Company


                                              Miscellaneous Charges
        $20,700.72                            2020 Real Estate Property Taxes DUE to Orange County Tax Collector
        $32,000.00                            Bankruptcy Estate Fee to Lori Pa on, as Trustee for the Bankruptcy Estate
                                              of Robert Gaye
                                              Buyer's Premium Fee to Lori Pa on, as Trustee for the Bankruptcy Estate of        $64,200.00
                                              Robert Gaye
         $2,490.00                            HOA Outstanding Balance Due/ Estoppel Request Fee to Phillips Landing
                                              Master Community Associa on, Inc.
                                              HOA Transfer Fee to Artemis Lifestyles                                               $200.00
            $400.00                           Municipal Lien Search Fee to Vendor
                                              Survey Fee, Plot Plan (Es mate) to Vendor                                            $375.00


                    Seller                                                                                                               Buyer
        Debit                   Credit                                                                                           Debit             Credit
    $1,606,588.06             $1,606,588.06                                     Subtotals                                     $1,686,876.31    $1,310,028.57
                                                                            Due from Buyer                                                       $376,847.74
                                     $0.00                                  Due from Seller
    $1,606,588.06             $1,606,588.06                                        Totals                                     $1,686,876.31    $1,686,876.31


  See signature addendum




Produced by Ocean Title LLC
Using Qualia                                                                       Page 2 of 2                                                               OT‐298
                                                                                                                                              Printed on 02/11/2021
                              Case 6:20-bk-04307-LVV             Doc 38        Filed 02/12/21               Page 11 of 12
Signature Addendum
  Acknowledgement
  We/I have carefully reviewed the Se lement Statement and ﬁnd it to be a true and accurate statement of all receipts and disbursements made on my
  account or by me in this transac on and further cer fy that I have received a copy of the Se lement Statement.
  We/I authorize Ocean Title LLC to cause the funds to be disbursed in accordance with this statement.




  Maurice McCall Vick, III                                        Date       Lori Pa on, as Trustee for the Bankruptcy Estate of Robert Gaye                Date




Se lement Agent                                                   Date




Produced by Ocean Title LLC
Using Qualia                                                                                                                                                  OT‐298
                                                                                                                                               Printed on 02/11/2021
                    Case 6:20-bk-04307-LVV             Doc 38      Filed 02/12/21       Page 12 of 12

Regions Bank
Collections Center
                                                           "B"
P.O. Box 11407
Birmingham, AL 35246




February 9, 2021

Robert Gaye
8809 Southern Breeze Dr
Orlando, Fl. 32836


Re: Account ending in 7088

Dear Mr. Gaye:

This letter is to acknowledge that there is an outstanding debt owed in connection with the above-referenced account.
Regions Bank agrees to accept a lump-sum payment in the amount of $38,000.00 as a final settlement of the total
outstanding debt owed in connection with the above referenced account (“Final Settlement Amount”). In consideration
of said settlement, we (“Regions”) agree to record a release only of lien against the collateral located 8809 Southern
Breeze Dr Orlando, Fl. 32836 (ESTATES AT DR PHILLIPS LANDING DR PHILLIPS FLORIDA 36/89 LOT 40 SEE 5311/84). Please be advised
that this offer is valid until February 28, 2021 and may thereafter be withdrawn without further notice to you
(“Deadline”).

 Please be advised that once we have received the Final Settlement Amount, consistent with our obligation under the
Fair Credit Reporting Act (FCRA), Regions Bank will report to the various credit reporting agencies that the debt has been
settled for less than the balance owed.

Should you wish to accept this offer, please make payment by the Deadline by phone, wire transfer, or mail
as follows:

By telephone: 1-800-289-6720

By wire transfer: Regions Bank, Collections Center, Account No.110245-414310, Routing No. 062000019

By mail (cashier’s or personal check only): Collections Center, P.0. Box 11407 Birmingham, Alabama 35246


Sincerely,
